Exhibit 10.1

EMPIRE ENERGY CORPORATION INTERNATIONAL

(a Nevada Corporation)

16801 West 116th Street, Suite 100

Lenexa, KS 66219

GREAT SOUTH LAND MINERALS LTD.

(an Australian company)

Level 3/65 Murray Street

Hobart, Tasmania, Australia 7000

WIND CITY, INC.

(a Delaware Corporation)

501 Brickell Key Drive, Suite 200

Miami, FL 33131

 

--------------------------------------------------------------------------------

NOTE AND WARRANT PURCHASE AGREEMENT

Dated December 8, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

NOTE AND WARRANT PURCHASE AGREEMENT

US$4,000,000 Floating Rate Note due 2008

of

GREAT SOUTH LAND MINERALS LTD.

(an Australian company)

and

Warrants

for

EMPIRE ENERGY CORPORATION INTERNATIONAL

(a Nevada Corporation)

1. Note and Warrant Purchase:

 

  a. The undersigned, WIND CITY, INC., a Delaware corporation (“Purchaser”),
hereby agrees to purchase a US$4,000,000 principal amount floating rate note due
2008 in the form attached as Schedule “A” (the “Note”) issued by Great South
Land Minerals Ltd., a company organized under the laws of Australia (“GSLM”),
guaranteed by Empire Energy Corporation International, a Nevada corporation
(“Empire Energy”) (the “Guarantee”) and secured by certain direct and indirect
assets of Empire Energy (the “Pledges”).

 

  b. Empire Energy shall issue warrants (the “Traunch A Warrants”) for the
purchase of 26,666,667 shares of Class A Common Stock, $0.001 par value, of
Empire Energy (“Common Stock”) (the “Traunch A Stock”) in the form attached
hereto as Schedule “B-1” and warrants (the “Traunch B Warrants” and together
with the Traunch A Warrants, the “Warrants”) for the purchase of 33,333,333
shares of Common Stock (the “Traunch B Stock”, and together with the Traunch A
Stock, the “Stock”) in the form attached hereto as Schedule “B-2”, at an
exercise price of US$0.15 per share to be exercisable at any time prior to
30 November, 2007 by providing 15 days prior written notice to Empire Energy.
Upon the exercise of the Traunch A Warrants, Purchaser will redeem the Note and
apply the proceeds of such redemption toward the payment of the exercise price
for the Traunch A Warrants, with the excess of such proceeds paid to Purchaser
upon redemption. The Note, the Warrants and the Stock are collectively referred
to herein as the “Securities”.

 

  c. The Note and the Warrants are to be purchased for US$4,000,000, to be paid
in cash at closing (the “Purchase Price”). All amounts are in United States
Dollars unless otherwise specified.

 

  d.

The proceeds of such Note will be used to fund the payment to Terrex Seismic
(ACN 090 147 274) for the provision of seismic services already invoiced,

 

2



--------------------------------------------------------------------------------

 

pursuant to Invoice No. G061001, dated October 1, 2006, by Terrex Seismic to
GSLM and to fund the Drill Rig Purchase Arrangements, and the remainder will be
used to pay closing expenses, including attorney’s fees, for working capital
purposes and partial repayment of certain loans to Empire Energy.

 

  e. The net cash proceeds received by Empire from the exercise of the Warrants
(other than from the redemption of the Note) will be used by Empire to fund
continuing exploration by GSLM under the terms of the SEL 13/98 onshore
petroleum license held by GSLM.

2. Conditions Precedent. The purchase of the Note is subject to the following
terms and conditions:

 

  a. Satisfactory evidence that Empire Energy is the legal and beneficial owner,
free and clear of any liens or encumbrances, of (a) 5,100 shares, representing
approximately 48% of the outstanding equity of Pacific Rim Foods Ltd.
(“Pacific”) and (b) 100% of the outstanding equity of Cyber Finance Group
Limited (“Cyber”) and that Cyber is the legal and beneficial owner, free and
clear of any liens or encumbrances, of 7,281,407 shares (representing
approximately 10.5% of the outstanding equity) in Zeehan Zinc Ltd. (“Zeehan”).

 

  b. Issuance of the Traunch A Warrants and Traunch B Warrants.

 

  c. Approval of the board of directors of Empire Energy and agreement of such
number of holders of stock in Empire Energy which may be necessary in connection
with the issuance of the Note and the Warrants, including with respect to the
Antitakeover Laws (as defined below).

 

  d. Execution of the Put Agreement dated as of the date hereof between
Purchaser and Cyber for the put of up to 4,500,000 shares of Zeehan stock to
Purchaser at US$1.00 per share (the “Put Agreement”).

 

  e. Satisfaction of all regulatory requirements in connection with the issuance
and sale of the Note and the Warrants, including without limitation termination
or expiration of the waiting period under the Hart-Scott-Rodino Act, if
required, any necessary oil, gas or drilling approvals, and any other regulatory
or governmental approvals that are determined to be required;

 

  f. Delivery of an opinion by Australian counsel to GSLM;

 

  g. Delivery of an opinion by Ballard Spahr, as counsel to Empire Energy and
GSLM; and

 

  h. Delivery of an opinion by British Virgin Islands counsel to Cyber.

 

3



--------------------------------------------------------------------------------

3. Closing. The Closing shall occur simultaneously with the execution of this
Note and Warrant Purchase Agreement. At the Closing, Purchaser shall have paid
the Purchase Price by a wire transfer of immediately available funds to Terrex
Seismic and Gefco, with the balance to be paid to Ballard Spahr Andrews &
Ingersoll, LLP, legal counsel for Empire Energy for the benefit of GSLM,
pursuant to written instructions set forth on Schedule “C”. The Securities will
not be deemed issued to, or owned by, the Purchaser until the execution of this
Note and Warrant Purchase Agreement by Empire Energy, GSLM and Purchaser, and
the Purchase Price has been paid in accordance with the previous sentence. Prior
to the Closing, Empire Energy and GSLM shall have fulfilled the following
conditions (the “Conditions”) for the benefit of Purchaser and shall have
delivered a Certificate of the chief executive officer of Empire Energy (acting
without personal liability) to that effect to the Purchaser in the form attached
hereto as Schedule “D”:

 

  a. all relevant documentation and approvals as may be required, by applicable
securities laws, regulations, policy statements and interpretations by
applicable securities regulatory authorities and by applicable rules shall have
been obtained;

 

  b. Empire Energy and GSLM shall have taken all necessary and appropriate
action to authorize and approve the execution and delivery of this Note and
Warrant Purchase Agreement, the issuance and delivery of the Note, Warrants,
Guarantee and the Pledges, as applicable, and the other transactions
contemplated by this Note and Warrant Purchase Agreement; and

 

  c. the representations and warranties of Empire Energy and GSLM set forth in
this Agreement shall be true and correct as of the Closing.

4. Issuance of Securities. At the Closing, GSLM and Empire Energy will deliver
the Note and the Warrants to the Purchaser. The Certificates representing the
Securities, delivered pursuant to this Purchase bear a legend in the following
form, unless such Securities have been registered under the Securities Act of
1933, as amended (“1933 Act”) or where exempted:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “1933 ACT”) OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES AND MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR (I) TO
GSLM OR EMPIRE ENERGY, AS APPLICABLE, (II) IN COMPLIANCE WITH THE EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE,
OR (III) IN COMPLIANCE WITH ANOTHER EXEMPTION FROM REGISTRATION, IN EACH CASE
AFTER PROVIDING AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO GSLM OR
EMPIRE ENERGY THAT SUCH TRANSFER MAY BE MADE WITHOUT REGISTRATION UNDER THE 1933
ACT. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT

 

4



--------------------------------------------------------------------------------

BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.”

5. Purchaser Representations and Warranties. Purchaser hereby represents and
warrants to GSLM and Empire Energy and acknowledges that GSLM and Empire Energy
are relying on such representations and warranties:

 

  a. PURCHASER UNDERSTANDS THAT THE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR ANY STATE
SECURITIES AGENCY.

 

  b. Purchaser is not an underwriter and acquired the Securities, solely for
investment for its own account and not with a view to, or for, resale in
connection with any distribution of securities within the meaning of the 1933
Act; and is not being purchased with a view to or for the resale, distribution,
subdivision or fractionalization thereof; and the undersigned has no contract,
undertaking, understanding, agreement, or arrangement, formal or informal, with
any person to sell, transfer, or pledge to any person the securities for which
it hereby subscribes, or any part thereof; and it understands that the legal
consequences of the foregoing representations and warranties to mean that it
must bear the economic risk of the investment for an indefinite period of time
because the Securities have not been registered under the 1933 Act, and,
therefore, may be resold only if registered under the 1933 Act or an exemption
from such registration is available.

 

  c. Purchaser understands the speculative nature and risks of investments
associated with GSLM and Empire Energy and that there may not be any public
market for the securities for herein.

 

  d. The Securities purchased herein may not be transferred, encumbered, sold,
hypothecated, or otherwise disposed of to any person, except in compliance with
the 1933 Act and applicable state securities or “blue sky” laws.

 

  e. Purchaser represents that (i) it is able to bear the economic risk of the
investment, (ii) it is able to hold the Securities for an indefinite period of
time, (iii) it is able to afford a complete loss of its investment, (iv) it has
adequate means of providing for its current needs and possible personal
contingencies, (v) it has no need for liquidity in this investment; (vi) this
investment is suitable for Purchaser based upon its financial situation and
(vii) Purchaser, by reason of its business or financial experience, could be
reasonably assumed to have the capacity to protect its own interests in
connection with this transaction.

 

  f. The Purchaser has not purchased the Securities as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising.

 

5



--------------------------------------------------------------------------------

  g. The Purchaser is not an affiliate of Empire Energy nor is any affiliate of
the Purchaser an affiliate of Empire Energy.

 

  h. The Purchaser, and each beneficial person for whom it is contracting
hereunder, is responsible for obtaining such legal and tax advice as it
considers appropriate in connection with the execution, delivery and performance
of this purchase and the transactions contemplated hereunder.

 

  i. All information which the Purchaser has provided concerning the Purchaser
is correct and complete as of the date set forth below, and if there should be
any change in such information prior to the acceptance of this Agreement by
Empire Energy, the Purchaser will promptly provide such information to Empire
Energy.

6. Empire Energy and GSLM Representations, Warranties and Covenants. Empire
Energy and GSLM, as appropriate, represent, warrant and covenant that, except as
set forth on Schedule 6 attached hereto (and acknowledges that the Purchaser is
relying on such representations, warranties and covenants) as of the Closing and
as of the date of the exercise of any Warrants:

 

  a. each of Empire Energy, its subsidiaries and, to the knowledge of Empire
Energy, Zeehan is a valid and subsisting corporation duly incorporated and in
good standing under the laws of its jurisdiction of incorporation. Empire Energy
has no subsidiaries other than as set forth in Empire Energy’s reports filed
with the United States Securities and Exchange Commission (“SEC”) for the year
ended December 31, 2005 and any reports filed due to events which occurred in
2006, and Empire is the legal and beneficial owner, free and clear of any lien
or encumbrances, of (a) 100% of the outstanding equity of GSLM, (b) 100% of the
outstanding equity of Expedia International Limited, and (c) 100% of the
outstanding equity of Bob Owen & Co.;

 

  b. except where a failure to comply with this representation would not result
in a material adverse effect on the business, properties, operations, financial
condition or results of operations of Empire Energy and its subsidiaries, each
of Empire Energy and its subsidiaries is duly registered and licensed to carry
on business in the jurisdictions in which it carries on business or owns
property where so required by the laws of that jurisdiction;

 

  c. to the knowledge of Empire Energy, except where a failure to comply with
this representation would not result in a material adverse effect on its
business, properties, operations, financial condition or results of operations,
Zeehan is duly registered and licensed to carry on business in the jurisdictions
in which it carries on business or owns property where so required by the laws
of that jurisdiction;

 

  d.

Empire Energy, its subsidiaries and, to the knowledge of Empire Energy, Zeehan
own, possess or has obtained, and is operating in compliance with, all
governmental, administrative and third party licenses (including, without
limitation, the SEL 13/98 onshore petroleum license held by GSLM), permits,

 

6



--------------------------------------------------------------------------------

 

certificates, registrations, approvals, consents and other authorizations
(including, without limitation, intellectual property rights in respect of
(I) the Nanokey ball mill, (II) the Multistack, (III) the energy storage battery
and (IV) the geopolymer) (collectively, “Permits”) necessary to own or lease (as
the case may be) and operate its properties, and to conduct its businesses or
operations as currently conducted, except such Permits the failure of which to
obtain would not have a material adverse effect on the business, properties,
operations, financial condition or results of operations of Empire Energy, and
neither Empire Energy nor any of its subsidiaries has received any notice of
proceedings relating to the revocation, modification or suspension of any
Permits), if such proceedings would have a material adverse effect on Empire
Energy, or any circumstance which would lead it to believe that such proceedings
are reasonably likely;

 

  e. the business and operations of Empire Energy and its subsidiaries have been
conducted in accordance with all applicable laws, rules and regulations of all
governmental authorities, except for such violations which would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, operations, financial condition or results of operations
of Empire Energy and its subsidiaries;

 

  f. to the knowledge of Empire Energy, the business and operations of Zeehan
have been conducted in accordance with all applicable laws, rules and
regulations of all governmental authorities, except for such violations which
would not, individually or in the aggregate, have a material adverse effect on
the business, properties, operations, financial condition or results of
operations of Zeehan;

 

  g. as of the date hereof, the authorized capital of Empire Energy consists of
300,000,000 shares of Common Stock. Schedule 6(e) of this Agreement sets forth
issued and outstanding capital of Empire Energy, including, but not limited to,
shares of Class A Common Stock, shares of Class B Common Stock, exchangeable
shares, options, warrants and other securities convertible into equity
securities of Empire Energy (collectively, the “Outstanding Securities”) and
includes the details of the shareholding, to the best of Empire Energy’s
knowledge, of all of Empire Energy’s stockholders who hold 2% or more of the
outstanding capital stock of Empire Energy. There are no other securities of
Empire Energy issued, or, except as set forth in Section 6(e) of this Agreement,
reserved for issuance, or authorized or outstanding. All of the Outstanding
Securities are duly authorized, validly issued, fully paid and non-assessable
and none were issued in violation of any preemptive or subscription rights of
any person;

 

  h. Empire Energy will reserve or set aside sufficient shares of Common Stock
in its treasury to issue the Stock issuable upon exercise of the Warrants, and
all such Stock will upon payment of the recited consideration and issuance be
duly and validly issued as fully paid and non-assessable;

 

7



--------------------------------------------------------------------------------

  i. the issuance of Stock issuable upon exercise of the Warrants will not be
subject to any pre-emptive right or other contractual right to purchase
securities granted by Empire Energy or to which Empire Energy is bound;

 

  j. the issue and sale of the Securities and the Stock issuable upon exercise
of the Warrants by GSLM or Empire Energy, as applicable, does not and will not
conflict with, and does not and will not result in a breach of, any of the terms
of its incorporating documents or any agreement or instrument to which GSLM or
Empire Energy, as applicable, is a party;

 

  k. the stock of Zeehan to be sold upon exercise of the Put (as defined in the
Put Agreement) does not and will not conflict with, and does not and will not
result in a breach of, any of the terms of its incorporating documents or any
agreement or instrument to which Cyber or Empire Energy, as applicable, is a
party;

 

  l. (I) there is no “control share acquisition,” “combination with interested
stockholders” provision of Nevada law (specifically, Nevada Revised Statutes,
Sections 78.378 et. seq. and 78.411—78.444), or other similar anti-takeover
provision under the articles of incorporation or by-laws of Empire Energy, the
laws of the State of Nevada, or other antitakeover laws and regulations of any
state (collectively, the “Antitakeover Laws”) that is or could become applicable
to the Purchaser as a result of the issuance of Stock to the Purchaser upon
exercise of any Warrants; (II) there is no restriction under any Antitakeover
Laws on the ability of the Purchaser to vote the Stock in accordance with the
terms thereof or to exercise their rights thereunder; and (III) the Purchaser
has been approved as an interested shareholder by the board of directors of
Empire Energy such that the prohibitions, restrictions, limitations and
conditions of Sections 78.438 to 78.442 of the NRS do not apply to Purchaser;

 

  m. Empire Energy has complied and will comply fully with the requirements of
all applicable corporate and securities laws in all matters relating to the
transactions contemplated by this Agreement;

 

  n. there are no legal or governmental actions, suits, proceedings or
investigations pending or, to Empire Energy’ knowledge, threatened, to which
Empire Energy or any of its subsidiaries is or may be a party or of which
property owned or leased by Empire Energy or any of its subsidiaries is or may
be the subject, or related to environmental, title, discrimination or other
matters, which actions, suits, proceedings or investigations, individually or in
the aggregate, could have a material adverse effect on the business, properties,
operations, financial condition or results of operations of Empire Energy;

 

  o. to the knowledge of Empire Energy, there are no legal or governmental
actions, suits, proceedings or investigations pending or threatened, to which
Zeehan is or may be a party or of which property owned or leased by Zeehan is or
may be the subject, or related to environmental, title, discrimination or other
matters, which actions, suits, proceedings or investigations, individually or in
the aggregate, could

 

8



--------------------------------------------------------------------------------

  have a material adverse effect on the business, properties, operations,
financial condition or results of operations of Zeehan;

 

  p. there are no judgments against Empire Energy or any of its subsidiaries, if
any, which are unsatisfied, nor is Empire Energy or any of its subsidiaries, if
any, subject to any injunction, judgment, decree or order of any court,
regulatory body, administrative agency or other governmental body;

 

  q. to the knowledge of Empire Energy, there are no judgments against Zeehan,
if any, which are unsatisfied, nor is Zeehan, if any, subject to any injunction,
judgment, decree or order of any court, regulatory body, administrative agency
or other governmental body;

 

  r. this Agreement, and all other documents contemplated hereby (the
“Transaction Documents”) have been or will be by the Closing Date, duly
authorized by all necessary action on the part of Empire Energy and GSLM, and
Empire Energy and GSLM have full power and authority to undertake the
Transaction Documents and all the transactions contemplated hereby;

 

  s. the Transaction Documents have been duly authorized, executed and delivered
by Empire Energy and constitute valid and legally binding obligations of Empire
Energy enforceable against it in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws relating to or affecting the rights of creditors
generally and except as limited by the application of equitable principles when
equitable remedies are sought, and by the fact that rights to indemnity,
contribution and waiver, and the ability to sever unenforceable terms, may be
limited by applicable law;

 

  t. the Transaction Documents have been duly authorized, executed and delivered
by GSLM and constitute valid and legally binding obligations of GSLM enforceable
against it in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium and other laws
relating to or affecting the rights of creditors generally and except as limited
by the application of equitable principles when equitable remedies are sought,
and by the fact that rights to indemnity, contribution and waiver, and the
ability to sever unenforceable terms, may be limited by applicable law;

 

  u. neither Empire Energy nor any of its subsidiaries is in violation of its
organizational or incorporating documents nor in violation of, or in default
under, any lien, mortgage, lease, agreement or instrument, except for such
defaults which would not, individually or in the aggregate, have a material
adverse effect on the financial condition, properties or business of Empire
Energy or it subsidiaries;

 

  v. to the knowledge of Empire Energy, Zeehan is not in violation of its
organizational or incorporating documents nor in violation of, or in default
under, any lien, mortgage, lease, agreement or instrument, except for such
defaults which

 

9



--------------------------------------------------------------------------------

would not, individually or in the aggregate, have a material adverse effect on
the financial condition, properties or business of Zeehan;

 

  w. subject to the accuracy of the representations and warranties of the
Purchaser contained in this Agreement, the offer, sale and issuance of the
Securities as contemplated by this Agreement are exempt from the registration
requirements of the 1933 Act, from the registration or qualifications
requirements of the state securities or “blue sky” laws and regulations of any
applicable state or other applicable jurisdiction;

 

  x. Empire Energy’ shares of Common Stock are quoted for trading on the
National Association of Securities Dealers over-the-counter electronic bulletin
board (the “OTCBB”);

 

  y. no order ceasing, halting or suspending trading in securities of Empire
Energy nor prohibiting the sale of the Securities has been issued to and is
outstanding against Empire Energy or its directors, officers or promoters, and,
to the best of Empire Energy knowledge, no investigations or proceedings for
such purposes are pending or threatened;

 

  z. neither Empire Energy nor any subsidiary thereof will have taken any action
which would be reasonably expected to result in the delisting or suspension of
quotation of Empire Energy’ shares of common stock on or from the OTCBB and
Empire Energy will have complied, in all material respects, with the rules and
regulations of eligibility on the OTCBB;

 

  aa. no person, firm or corporation acting or purporting to act at the request
of Empire Energy is entitled to any brokerage, agency or finder’s fee in
connection with the purchase and sale of the Securities described herein;

 

  bb. Empire Energy is a “reporting issuer” under section 12 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”) and to Empire Energy’s
knowledge is not in default of any of the requirements of the 1934 Act;

 

  cc.

as of their respective filing dates, each report, schedule, registration
statement and proxy filed by Empire Energy with the SEC (each, an “SEC Report”
and collectively, the “SEC Reports”) (and if any SEC Report filed prior to the
date of this Agreement was amended or superseded by a filing prior to the date
of this Agreement, then also on the date of filing of such amendment or
superseding filing), (i) to Empire Energy’s knowledge where required, were
prepared in all material respects in accordance with the requirements of the
1933 Act, or the 1934 Act, as the case may be, and the rules and regulations
promulgated under such Acts applicable to such SEC Reports, (ii) did not contain
any untrue statements of a material fact and did not omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading and (iii) to Empire Energy’s
knowledge are all the forms, reports and documents required to be filed by
Empire Energy with the SEC since that time.

 

10



--------------------------------------------------------------------------------

 

Empire Energy’ subsidiaries are not required to file any reports or other
documents with the SEC. Each set of audited consolidated financial statements
and unaudited interim financial statements of Empire Energy (including any notes
thereto) included in the SEC Reports (i) to Empire Energy’s knowledge, complies
as to form in all material respects with the published rules and regulations of
the SEC with respect thereto, and (ii) have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis (except as may be indicated therein or in the notes thereto) and fairly
present, in all material respects, the financial position of Empire Energy as of
the dates thereof and the results of its operations and cash flows for the
periods then ended subject, in the case of the unaudited interim financial
statements, to normal year-end adjustments which were not or are not expected to
be material in amount. To Empire Energy’s knowledge, no events or other factual
matters exist which would require Empire Energy to file any amendments or
modifications to any SEC Reports which have not yet been filed with the SEC but
which are required to be filed with the SEC pursuant to the 1933 Act or the 1934
Act;

 

  dd. each SEC Report containing financial statements that has been filed with
or submitted to the SEC since July 31, 2002, was accompanied by the
certifications required to be filed or submitted by Empire Energy’ chief
executive officer and chief financial officer pursuant to the Sarbanes-Oxley Act
of 2002 (the “Sarbanes-Oxley Act”); to Empire Energy’s knowledge at the time of
filing or submission of each such certification, such certification was true and
accurate and complied with the Sarbanes-Oxley Act and the rules and regulations
promulgated thereunder; such certifications contain no qualifications or
exceptions to the matters certified therein and have not been modified or
withdrawn; and neither Empire Energy nor any of its officers has received notice
from any governmental entity questioning or challenging the accuracy,
completeness, form or manner of filing or submission of such certification;

 

  ee. there is no fact known to Empire Energy which Empire Energy has not
publicly disclosed which materially adversely affects, or so far as Empire
Energy can reasonably foresee, will materially adversely affect, the assets,
liabilities (contingent or otherwise), capital, affairs, business, prospects,
operations or condition (financial or otherwise) of Empire Energy or the ability
of Empire Energy to perform its obligations under this Agreement;

 

  ff. Empire Energy and its subsidiaries, if any, have filed all federal, state,
local and foreign tax returns which are required to be filed, or have requested
extensions thereof, and have paid all taxes required to be paid by them and any
other assessment, fine or penalty levied against them, to the extent that any of
the foregoing is due and payable, except for such assessments, fines and
penalties which are currently being contested in good faith;

 

  gg.

Empire Energy has established on its books and records reserves which are
adequate for the payment of all taxes not yet due and payable and there are no
liens for taxes on the assets of Empire Energy or its subsidiaries, if any,
except for

 

11



--------------------------------------------------------------------------------

 

taxes not yet due, and there are no audits of any of the tax returns of Empire
Energy which are known by Empire Energy’ management to be pending, and there are
no claims which have been or may be asserted relating to any such tax returns
which, if determined adversely, would result in the assertion by any
governmental agency of any deficiency which would have a material adverse effect
on the properties, business or assets of Empire Energy;

 

  hh. None of Empire Energy, GSLM, Cyber and Pacific is an “investment company”
within the meaning of the Investment Company Act of 1940;

 

  ii. all securities previously issued by Empire Energy were issued pursuant to
registration under the 1933 Act or an available exemption thereunder;

 

  jj. the warranties and representations, as limited by Schedule 6, in this
section are true and correct as of the date hereof and as of any date of
issuance of the Stock; and

 

  kk. Empire Energy shall indemnify, defend and hold the Purchaser (which term
shall, for the purposes of this Section, include the Purchaser or its
shareholders, managers, partners, directors, officers, members, employees,
direct or indirect investors, agents and affiliates and assignees and the
stockholders, partners, directors, members, managers, officers, employees direct
or indirect investors and agents of such affiliates and assignees) harmless
against any and all liabilities, loss, cost or damage, together with all
reasonable costs and expenses related thereto (including reasonable legal and
accounting fees and expenses), arising from, relating to, or connected with an
untrue, inaccurate or breached statement, representation, warranty or covenant
of Empire Energy contained herein. Empire Energy undertakes to notify the
Purchaser immediately of any change in any representation, warranty or other
material information relating to Empire Energy set forth in this Agreement which
takes place prior to the Closing Date.

7. Rights with respect to the Stock. The Purchaser shall be entitled to appoint
one director to the board of directors of Empire Energy, for so long as the
Purchaser or any of its affiliates or one or more funds managed by affiliates of
the Purchaser holds at least 10% of Empire’s Common Stock.

8. Registration Rights.

 

  a.

Empire Energy shall prepare and file with the SEC within thirty (30) calendar
days after the exercise of any Warrants a registration statement (on Form S-3,
SB-2, S-l, or other appropriate registration statement form available to Empire
Energy) under the 1933 Act (the “Registration Statement”), at the sole expense
of Empire Energy (except as specifically provided in Section 8(c) hereof), in
respect of the Purchaser, so as to permit a public offering and resale of the
Stock acquirable upon exercise of the Warrants (the “Registrable Securities”) in
the United States under the 1933 Act by the Purchaser as selling stockholder and
not as underwriter. Empire Energy shall use its best efforts to cause such
Registration

 

12



--------------------------------------------------------------------------------

 

Statement to become effective as soon as possible thereafter, but in no event
later than one hundred fifty (150) calendar days after the exercise of any
Warrants, and within five (5) calendar days of the SEC clearance to request
acceleration of effectiveness. Empire Energy will notify the Purchaser of the
effectiveness of the Registration Statement (the “Effective Date”) within three
(3) Trading Days (days in which the OTCBB is open for quotation) (each, a
“Trading Day”).

 

  b. Empire Energy will maintain the Registration Statement or post-effective
amendment filed under this Section 8 effective under the 1933 Act until the
earlier of the date (i) all of the Registrable Securities have been sold
pursuant to such Registration Statement, (ii) all Registrable Securities (or
Warrants, in the case of Warrants not then exercised) have been otherwise
transferred to persons who may trade the Registrable Securities without
restriction under the 1933 Act, and Empire Energy has delivered a new
certificate or other evidence of ownership for such Registrable Securities not
bearing a restrictive legend, or (iii) Empire Energy obtains the written consent
of the Purchaser.

 

  c. All fees, disbursements and out-of-pocket expenses and costs incurred by
Empire Energy in connection with the preparation and filing of the Registration
Statement and in complying with applicable securities and “blue sky” laws
(including, without limitation, all attorneys’ fees of Empire Energy,
registration, qualification, notification and filing fees, printing expenses,
escrow fees, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration) shall be borne by Empire
Energy. The Purchaser shall bear the cost of underwriting and/or brokerage
discounts, fees and commissions, if any, applicable to the Registrable
Securities being registered and the fees and expenses of its counsel. The
Purchaser and its counsel shall have a reasonable period, not to exceed five
(5) Trading Days, to review the proposed Registration Statement or any amendment
thereto, prior to filing with the SEC. Empire Energy shall qualify any of the
Registrable Securities for sale in such states as the Purchaser reasonably
designates. However, Empire Energy shall not be required to qualify in any state
which will require an escrow or other restriction relating to Empire Energy
and/or the sellers, or which will require Empire Energy to qualify to do
business in such state or require Empire Energy to file therein any general
consent to service of process. Empire Energy at its expense will supply the
Purchaser with copies of the applicable Registration Statement and the
prospectus included therein and other related documents in such quantities as
may be reasonably requested by the Purchaser.

 

  d.

Prior to the effectiveness of the Registration Statement filed pursuant to
Section 8(a), the rights to cause Empire Energy to register Registrable
Securities granted to the Purchaser by Empire Energy under this Section 8 may be
assigned in full by a Purchaser in connection with a transfer by such Purchaser
of not less than 500,000 shares of Stock or not less than 125,000 Warrants, in
either case in a single transaction to a single transferee purchasing as
principal, provided, however, that (i) such transfer is otherwise effected in
accordance with applicable securities laws; (ii) such Purchaser gives prior
written notice to Empire Energy;

 

13



--------------------------------------------------------------------------------

 

and (iii) such transferee agrees to comply with the terms and provisions of this
Agreement, and such transfer is otherwise in compliance with this Agreement.

 

  e. If at any time or from time to time after the Effective Date, Empire Energy
notifies the Purchaser in writing of the existence of a Potential Material Event
(as defined in Section 8(f) below), the Purchaser shall not offer or sell any
Registrable Securities or engage in any other transaction involving or relating
to Registrable Securities, from the time of the giving of notice with respect to
a Potential Material Event until the Purchaser receives written notice from
Empire Energy that such Potential Material Event either has been disclosed to
the public or no longer constitutes a Potential Material Event. If a Potential
Material Event shall occur prior to the date a Registration Statement is
required to be filed or prior to its becoming effective, then Empire Energy’s
obligation to file such Registration Statement, or if filed, the required
effectiveness thereof, shall be delayed without penalty for not more than thirty
(30) calendar days. Empire Energy must, if lawful, give the Purchaser notice in
writing at least two (2) Trading Days prior to the first day of the blackout
period.

 

  f. “Potential Material Event” means any of the following: (i) the possession
by Empire Energy of material information not ripe for disclosure in a
registration statement, as determined in good faith by the Chief Executive
Officer or the Board of Directors of Empire Energy that disclosure of such
information in a Registration Statement would be detrimental to the business and
affairs of Empire Energy; or (ii) any material engagement or activity by Empire
Energy which would, in the good faith determination of the Chief Executive
Officer or the Board of Directors of Empire Energy, be adversely affected by
disclosure in a registration statement at such time, which determination shall
be accompanied by a good faith determination by the Chief Executive Officer or
the Board of Directors of Empire Energy that the applicable Registration
Statement would be materially misleading absent the inclusion of such
information; provided that, (i) Empire Energy shall not use such right with
respect to the Registration Statement for more than an aggregate of 90 days in
any 12-month period; and (ii) the number of days Empire Energy is required to
keep the Registration Statement effective shall be extended by the number of
days for which Empire Energy shall have used such right.

 

  g.

The Purchaser will cooperate with Empire Energy in all respects in connection
with this Agreement, including timely supplying all information reasonably
requested by Empire Energy (which shall include all information regarding the
Purchaser and proposed manner of sale of the Registrable Securities required to
be disclosed in any Registration Statement) and executing and returning all
documents reasonably requested in connection with the registration and sale of
the Registrable Securities and entering into and performing its obligations
under any underwriting agreement, if the offering is an underwritten offering,
in usual and customary form, with the managing underwriter or underwriters of
such underwritten offering. Any delay or delays caused by the Purchaser, or by
any other purchaser of securities of Empire Energy having registration rights
similar

 

14



--------------------------------------------------------------------------------

 

to those contained herein, by failure to cooperate as required hereunder shall
not constitute a breach or default of Empire Energy under this Agreement.

 

  h. Whenever Empire Energy is required by any of the provisions of this
Agreement to effect the registration of any of the Registrable Securities under
the 1933 Act, Empire Energy shall (except as otherwise provided in this
Agreement), as expeditiously as possible, subject to the assistance and
cooperation as reasonably required of the Purchaser with respect to each
Registration Statement:

 

  i. (A) prior to the filing with the SEC of any Registration Statement
(including any amendments thereto) and the distribution or delivery of any
prospectus (including any supplements thereto), provide draft copies thereof to
the Purchaser and reflect in such documents all such comments as the Purchaser
(and its counsel), reasonably may propose respecting the Selling Shareholders
and Plan of Distribution sections (or equivalents) and (B) furnish to the
Purchaser such numbers of copies of a prospectus including a preliminary
prospectus or any amendment or supplement to any prospectus, as applicable, in
conformity with the requirements of the 1933 Act, and such other documents, as
the Purchaser may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities owned by the Purchaser;

 

  ii. register and qualify the Registrable Securities covered by the
Registration Statement under such other securities or blue sky laws of such
jurisdictions as the Purchaser shall reasonably request (subject to the
limitations set forth in Section (b) above), and do any and all other acts and
things which may be necessary or advisable to enable the Purchaser to consummate
the public sale or other disposition in such jurisdiction of the securities
owned by the Purchaser;

 

  iii. cause the Registrable Securities to be quoted or listed on each service
on which the Common Stock of Empire Energy is then quoted or listed;

 

  iv. notify the Purchaser, at any time when a prospectus relating thereto
covered by the Registration Statement is required to be delivered under the 1933
Act, of the happening of any event of which it has knowledge as a result of
which the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and Empire
Energy shall prepare and file a curative amendment as promptly as commercially
reasonable;

 

  v.

as promptly as practicable after becoming aware of such event, notify the
Purchaser, (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any stop order or other suspension
of the effectiveness of the Registration Statement at the earliest

 

15



--------------------------------------------------------------------------------

 

possible time and take all lawful action to effect the withdrawal, recession or
removal of such stop order or other suspension; and

 

  vi. provide a transfer agent and registrar for all securities registered
pursuant to the Registration Statement and a CUSIP number for all such
securities.

 

  i. With respect to any sale of Registrable Securities pursuant to a
Registration Statement filed pursuant to this Section 8, the Purchaser hereby
covenants with Empire Energy (i) not to make any sale of the Registrable
Securities without effectively causing the prospectus delivery requirements
under the Securities Act to be satisfied and (ii) to notify Empire Energy
promptly upon disposition of all of the Registrable Securities.

 

  j. In addition to the registration rights set forth in Section 8(a), if the
Registration Statement filed pursuant to Section 8(a) is not declared effective
within 150 calendar days from the exercise of any Warrants, then the Purchasers
shall also have certain “piggy-back” registration rights as follows:

 

  i. If at any time after the issuance of the Registrable Securities, Empire
Energy shall file with the SEC a registration statement under the 1933 Act
registering any shares of equity securities, Empire Energy shall give written
notice to each Purchaser prior to such filing.

 

  ii. Within twenty (20) calendar days after such notice from Empire Energy,
each Purchaser shall give written notice to Empire Energy whether or not such
Purchaser desires to have all of such Purchaser’s Registrable Securities
included in the registration statement. If any Purchaser fails to give such
notice within such period, such Purchaser shall not have the right to have
Purchaser’s Registrable Securities registered pursuant to such registration
statement. If any Purchaser gives such notice, then Empire Energy shall include
such Purchaser’s Registrable Securities in the registration statement, at Empire
Energy’s sole cost and expense, subject to the remaining terms of this
Section 8(j).

 

  iii.

If the registration statement relates to an underwritten offering, and the
underwriter shall determine in writing that the total number of shares of equity
securities to be included in the offering, including the Registrable Securities,
shall exceed the amount which the underwriter deems to be appropriate for the
offering, the number of shares of the Registrable Securities shall be reduced in
the same proportion as the remainder of the shares in the offering and such
participating Purchaser’s Registrable Securities included in such registration
statement will be reduced proportionately. For this purpose, if other securities
in the registration statement are derivative securities, their underlying shares
shall be included in the computation. Each participating Purchaser shall enter
into such agreements as may be reasonably required by the underwriters and

 

16



--------------------------------------------------------------------------------

 

each Purchaser shall pay the underwriters commissions relating to the sale of
their respective Registrable Securities.

 

  iv. The Purchasers shall have an unlimited number of opportunities to have the
Registrable Securities registered under this Section 8(j) provided that Empire
Energy shall not be required to register any Registrable Security or keep any
Registration Statement effective beyond such period required under Section 8(b)
of this Agreement.

 

  v. The Purchaser shall furnish in writing to Empire Energy such information as
Empire Energy shall reasonably require in connection with a registration
statement.

 

  k. Empire Energy acknowledges that there is no adequate remedy at law for
failure by it to comply with the provisions of Section 8 of this Agreement and
that such failure would not be adequately compensable in damages, and therefore
agrees that its agreements contained in such Section 8 may be specifically
enforced. If Empire Energy shall fail to file such registration statement when
required pursuant to Section 8(a) or to keep any registration statement
effective as provided in Section 8 or otherwise fails to comply with its
obligations and agreements in this Section 8, then, in addition to any other
rights or remedies the Purchaser may have at law or in equity, including without
limitation, the right of rescission, Empire Energy shall indemnify and hold
harmless the Purchaser from and against any and all manner or loss which it may
incur as a result of such failure. In addition, Empire Energy shall also
reimburse the Purchaser for any and all reasonable legal fees and expenses
incurred by it in enforcing their rights pursuant to Section 8, regardless of
whether any litigation was commenced.

 

  l. Notwithstanding anything to the contrary contained in this Agreement,
Empire Energy and the Purchaser agree that in the event that the Registration
Statement to be filed by Empire Energy pursuant to paragraph 8(a) above (i) is
not filed with the SEC within thirty (30) days from the exercise of any
Warrants, or (ii) such Registration Statement is not declared effective by the
SEC within one hundred and fifty (150) days thereafter, then Empire Energy shall
(x) for the period commencing on thirty first (31st) day after the exercise of
any Warrants and on the first day of each month thereafter until the date that
the Registration Statement is filed and (y) for the period commencing on the one
hundred fifty first (151st) day after the exercise of any Warrants and on the
first day of each month thereafter until the Registration Statement is declared
effective by the SEC, issue to Purchaser as liquidated damages and not as a
penalty for such failure 133,334 Common Shares per month.

9. Indemnity and Contribution (Registration Rights).

 

  a.

Empire Energy agrees to indemnify and hold harmless each Purchaser, their
respective officers, directors, employees, partners, legal counsel and
accountants, and each person controlling such Purchaser within the meaning of
Section 15 of

 

17



--------------------------------------------------------------------------------

 

the 1933 Act, and each person who controls any underwriter within the meaning of
Section 15 of the 1933 Act, from and against any losses, claims, damages,
expenses or liabilities (or actions or proceedings in respect thereof) to which
such Purchaser or such other indemnified person may become subject (including in
settlement of litigation, whether commenced or threatened) insofar as such
losses, claims, damages, expenses or liabilities (or actions or proceedings in
respect thereof) arise out of a claim by any third party, the SEC or other
regulatory body (“Third Party Action”), based upon, any untrue statement or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact in the Registration Statement, including all documents
filed as a part thereof and information deemed to be a part thereof, on the
effective date thereof, or any amendment or supplements thereto, or arise out of
any failure by Empire Energy to fulfill any undertaking or covenant included in
the Registration Statement. Empire Energy will, as incurred, reimburse such
Purchaser, each of its respective officers, directors, employees, partners,
legal counsel and accountants, and each person controlling such Purchaser, and
each person who controls any such underwriter, for any legal or other expenses
reasonably incurred in investigating, defending or preparing to defend,
settling, compromising or paying such Third Party action, proceeding or claim;
provided, however, that Empire Energy shall not be liable in any such case to
the extent that such loss, claim, damage, expense or liability (or action or
proceeding in respect thereof) arises out of, or is based upon, (i) the failure
of any Purchaser, or any of their agents, affiliates or persons acting on their
behalf, to comply with the covenants and agreements contained in this Agreement
with respect to the sale of Registrable Securities, (ii) an untrue statement or
omission in such Registration Statement in reliance upon and in conformity with
written information furnished to Empire Energy by an instrument duly executed by
or on behalf of the Purchaser, or any of its agents, affiliates or persons
acting on its behalf, and stated to be specifically for use in preparation of
the Registration Statement and not corrected in a timely manner by the Purchaser
in writing or (iii) an untrue statement or omission in any prospectus that is
corrected in any subsequent prospectus, or supplement or amendment thereto, that
was delivered to the Purchaser prior to the pertinent sale or sales by such
Purchaser and not delivered by the Purchaser to the individual or entity to
which it made such sale(s) prior to such sale(s).

 

  b.

The Purchaser agrees to indemnify and hold harmless Empire Energy from and
against any losses, claims, damages, expenses or liabilities (or actions or
proceedings in respect thereof) to which Empire Energy may become subject (under
the 1933 Act or otherwise) insofar as such losses, claims, damages, expenses or
liabilities (or actions or proceedings in respect thereof) arise out of a Third
Party Action, or are based upon (i) the failure of the Purchaser or any of its
agents, affiliates or persons acting on its behalf, to comply with the covenants
and agreements contained in this Agreement with respect to the sale of
Registrable Securities; or (ii) an untrue statement or alleged untrue statement
of a material fact or omission to state a material fact in the Registration
Statement in reliance upon and in conformity with written information furnished
to Empire Energy by an instrument duly executed by or on behalf of such
Purchaser and stated to be

 

18



--------------------------------------------------------------------------------

 

specifically for use in preparation of the Registration Statement; provided,
however, that the Purchaser shall not be liable in any such case for (i) any
untrue statement or alleged untrue statement or omission in any prospectus or
Registration Statement which statement has been corrected, in writing, by such
Purchaser and delivered to Empire Energy before the sale from which such loss
occurred; or (ii) an untrue statement or omission in any prospectus that is
corrected in any subsequent prospectus, or supplement or amendment thereto, that
was delivered to the Purchaser prior to the pertinent sale or sales by the
Purchaser and delivered by the Purchaser to the individual or entity to which it
made such sale(s) prior to such sale(s), and the Purchaser, severally and not
jointly, will, as incurred, reimburse Empire Energy for any legal or other
expenses reasonably incurred in investigating, defending or preparing to defend
any such action, proceeding or claim. Notwithstanding the foregoing, the
Purchaser shall not be liable or required to indemnify Empire Energy in the
aggregate for any amount in excess of the net amount received by the Purchaser
from the sale of the Registrable Securities, to which such loss, claim, damage,
expense or liability (or action proceeding in respect thereof) relates.

 

  c. Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 9, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action and, subject to the provisions hereinafter stated,
in case any such action shall be brought against an indemnified person, the
indemnifying person shall be entitled to participate therein, and, to the extent
that it shall wish, to assume the defense thereof. After notice from the
indemnifying person to such indemnified person of the indemnifying person’s
election to assume the defense thereof, the indemnifying person shall not be
liable to such indemnified person for any legal expenses subsequently incurred
by such indemnified person in connection with the defense thereof; provided,
however, that if there exists or shall exist a conflict of interest that would,
in the opinion of counsel to the indemnified party, make it inappropriate under
applicable laws or codes of professional responsibility for the same counsel to
represent both the indemnified person and such indemnifying person or any
affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
further, that the indemnifying person shall not be obligated to assume the
expenses of more than one counsel to represent all indemnified persons. In the
event of such separate counsel, such counsel shall agree to reasonably
cooperate.

 

  d.

If the indemnification provided for in this Section 9 is unavailable or
insufficient to hold harmless an indemnified party under subsection 9(a) or 9(b)
above in respect of any losses, claims, damages, expenses or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, expenses or
liabilities (or actions or proceedings in respect thereof) in such proportion as
is appropriate to reflect the

 

19



--------------------------------------------------------------------------------

 

relative fault of Empire Energy on the one hand and the Purchaser, or its
agents, affiliates or persons acting on its behalf, on the other in connection
with the statements or omissions which resulted in such losses, claims, damages,
expenses or liabilities (or actions or proceedings in respect thereof), as well
as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by Empire Energy on the one hand
or the Purchaser, or its agents, affiliates or persons acting on its behalf, on
the other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. Empire Energy and
the Purchaser agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by any other method of
allocation which does not take into account the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages, expenses or
liabilities (or actions or proceedings in respect thereof) referred to above in
this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. In any event, the Purchaser shall not be liable or required
to contribute to Empire Energy in the aggregate for any amount in excess of the
net amount received by the Purchaser from the sale of its Registrable
Securities.

10. Governing Law and Exclusive Jurisdiction. This Agreement and its application
and interpretation will be governed exclusively by the laws of the State of New
York without regard to its conflict of law principles. Each of the parties
submits to the nonexclusive jurisdiction of the courts of the State of New York
located in New York County and the Federal courts of the United States of
America located in New York County, including any appellate courts thereof, in
connection with any suit, action, or other proceeding arising out of this
Agreement.

11. Nonassignability. Except as otherwise expressly provided herein, this
Agreement may not be assigned by any party.

12. Entire Agreement: This instrument, and the Note, Warrants, Guaranty
Agreement, Security and Pledge Agreement, Equitable Mortgage of Shares, Put
Agreements and the other agreements and certificates contemplated hereby,
contain the entire agreement among the parties with respect to the Note and
Warrant purchase and the other transactions contemplated hereby, and there are
no representations, covenants or other agreements except as stated or referred
to herein or therein.

13. Amendment. This Agreement may be amended or modified only by a writing
signed by the party or parties to be charged with such amendment or
modification.

 

20



--------------------------------------------------------------------------------

14. Binding On Successors, All of the terms, provisions and conditions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, successors, and legal representatives.

15. Titles. The titles of the sections of this Agreement are for convenience of
reference only and are not to be considered in construing this Agreement.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall be deemed an
original and all of which taken together shall constitute one and the same
document, notwithstanding that all parties are not signatories to the same
counterpart.

17. Severability. The unenforceability or invalidity of any provision of this
Agreement shall not affect the enforceability or validity of the balance of this
Agreement.

18. Notices. All notes or other communications hereunder (except payment) shall
be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail postage prepaid, or by
Express Mail Service or similar courier, addressed as follows:

 

If to Purchaser:  

WIND CITY, Inc.

 

501 Brickell Key Drive

 

Suite 200

 

Miami, FL 33131

 

Attn: Peter A. Gish

 

Fax: (305) 416-6099

With copy to:  

Gibson, Dunn & Crutcher LLP

 

200 Park Avenue

 

47th Floor

 

New York, NY 10166

 

Attn: Kevin Kelley, Esq.

 

Fax: (212) 351-4035

If to Empire Energy:  

EMPIRE ENERGY CORPORATION INTERNATIONAL

 

16801 West 116th Street, Suite 100

 

Lenexa, KS 66219

With copy to:  

Ballard Spahr Andrews & Ingersoll, LLP

 

1225 17th Street, Suite 2300

 

Denver, CO 80202

 

Attn: Roger V. Davidson, Esq.

 

Fax: (303) 296-3956

19. Time of the Essence. Time shall be of the essence of this Agreement in all
respects.

 

21



--------------------------------------------------------------------------------

20. Facsimile and Counterpart Subscriptions. Empire Energy and GSLM shall be
entitled to rely on delivery of a facsimile copy of this Agreement executed by
the Purchaser, and acceptance by Empire Energy and GSLM of such executed
Agreement shall be legally effective to create a valid and binding agreement
between the Purchaser, GSLM and Empire Energy in accordance with the terms
hereof. In addition, this Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same document.

21. Further Assurances. Each of the parties hereto will from time to time
execute and deliver all such further documents and instruments and do all acts
and things as the other party may, either before or after the Closing,
reasonably require to effectively carry out or better evidence or perfect the
full intent and meaning of this Agreement. Such future assurances shall include,
but not be limited to:

 

  a. Empire Energy shall provide to Purchaser monthly balance sheet information
and all quarterly and yearly financial statements required for a “small business
issuer” under the Exchange Act, as such term is defined in Item 10 of Regulation
S-B.

 

  b. Completion of the purchase by GSLM of the Gefco Speedstar 185 drilling rig
from the manufacturer, or to the extent any components have been invoiced and
delivered to the Purchaser, from the Purchaser (the “Drill Rig Purchase
Arrangements”).

 

  c. Empire Energy shall take all reasonable steps to assist Purchaser and its
advisors in the conduct of thorough due diligence of the business, finances,
assets, liabilities, personnel, and affairs generally of Empire Energy, and its
relevant subsidiaries’ and affiliates’ (including Zeehan) (the “Empire Group”),
including without limitation the steps referred to as follows. Purchaser and its
advisors shall be provided access to the Empire Group’s books and records,
assets, intellectual property (“IP”) (which shall include, without limitation,
IP relating to the Nanokey Ball Mill and all other technology licensed or stated
to have been licensed to Expedia International Limited), licenses, products,
premises, and shall be provided reasonable access to the Empire Group personnel
for the purpose of completing such due diligence. During the course of
Purchaser’s due diligence, Empire Energy shall provide Purchaser with all
documentation as may be requested, including, without limitation:

 

  i. all relevant information in Empire or GSLM’s possession in relation to the
SEL 13/98 onshore petroleum license held by GSLM (the “License”) to enable
Purchaser to form a view of the status and good standing of the License;

 

  ii.

all relevant information in Empire or Expedia International Limited’s possession
in relation to the intellectual property rights in respect of (a) the Nanokey
ball mill, (b) the Multistack, (c) the energy storage battery and (d) the
geopolymer, all as referred to in Empire Energy’s corporate filings, press
releases and public statements, are duly held by Empire Energy or

 

22



--------------------------------------------------------------------------------

 

Expedia International Limited, as applicable, and the same are in full force and
effect;

 

  iii. details of the shareholding of all Empire Energy stockholders who hold 2%
or more of the outstanding capital stock of Empire Energy to the best of Empire
Energy’s knowledge, including its most recently obtained beneficial ownership
list; and

 

  iv. satisfactory evidence that Empire Energy is the legal and beneficial
owner, free and clear of any lien or encumbrances, of (a) 100% of the
outstanding equity of GSLM, and (b) 100% of the outstanding equity of Expedia
International Limited.

 

  d. Delivery of a Certificate of the chief executive officer of Empire Energy
(acting without personal liability) to the party exercising any Warrants
certifying that the representations and warranties made herein by Empire Energy
and GSLM remain true and correct as of the date of the exercise of any Warrants.

 

  e. If Empire Energy seeks to reorganize itself in such a manner that would
result in the distribution of property (whether in shares of any “spun off”
entity or otherwise) to the then existing shareholders of Empire Energy, the
Purchaser and Empire Energy shall negotiate in good faith for the execution of
new warrants (and related registration rights) in such reorganized company or
companies.

[The remainder of this page has been intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note and Warrants Purchase Agreement is hereby accepted
by the undersigned on the date first written above.

 

EMPIRE ENERGY CORPORATION INTERNATIONAL By:   /s/ Malcolm Bendall Title:  
Malcolm Bendall   President and Chief Executive Officer GREAT SOUTH LAND
MINERALS LTD. By:   /s/ Malcolm Bendall Title:   Malcolm Bendall   Chairman WIND
CITY, INC. By:   /s/ Brian Caffyn Title:   Brian Caffyn   President

[Signature Page to Purchase Agreement]